


Exhibit 10.1


BIOGEN INC.
2006 NON-EMPLOYEE DIRECTORS EQUITY PLAN
(Approved by stockholders on May 25, 2006; as amended through March 27, 2015)
1. Purpose; Establishment.
The Biogen 2006 Non-Employee Directors Equity Plan is intended to encourage
ownership of shares of Common Stock by Non-Employee Directors of the Company and
its Affiliates, and to provide an additional incentive to those directors to
promote the success of the Company and its Affiliates. The Plan has been adopted
and approved by the Board of Directors, and became effective on the Effective
Date.
2. Definitions.
As used in the Plan, the following definitions apply to the terms indicated
below:
(a) “Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12
of the Exchange Act.
(b) “Agreement” shall mean either the written or electronic agreement between
the Company and a Participant or a written or electronic notice from the Company
to a Participant evidencing an Award.
(c) “Award” shall mean any Option, Restricted Stock, Restricted Stock Unit,
Dividend Equivalent Rights, Stock Appreciation Right or Other Award granted
pursuant to the terms of the Plan.
(d) “Beneficial Owner” shall have the meaning set forth in Section 13(d) of the
Exchange Act.
(e) “Board of Directors” or “Board” shall mean the Board of Directors of the
Company.
(f) “Certificate” shall mean either a physical paper stock certificate or
electronic book entry or other electronic form of account entry evidencing the
ownership of shares of Restricted Stock or shares of Common Stock acquired upon
exercise, vesting or settlement, as the case may be, of Awards other than
Restricted Stock.
(g) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
(h) “Committee” shall mean the committee appointed to administer the Plan
pursuant to Section 3.
(i) “Company” shall mean Biogen Inc., a Delaware corporation.
(j) “Common Stock” shall mean the common stock of the Company, par value $0.0005
per share.

1

--------------------------------------------------------------------------------




(k) “Continuing Director” shall mean, as of any date of determination, any
member of the Board who (a) was a member of the Board on the Effective Date or
(b) becomes a member of the Board subsequent to the Effective Date and was
appointed, nominated for election or elected to the Board with the approval of a
majority of the Continuing Directors who were members of the Board at the time
of such appointment, nomination or election, provided that a director whose
initial assumption of office is in connection with an actual or threatened
election contest will not be considered a Continuing Director unless and until
(i) such director has served on the Board for at least two years and (ii) the
most recent reelection of such director has been approved by a majority of the
Continuing Directors in office at the time of such approval.
(l) A “Corporate Change in Control” shall be deemed to have occurred upon the
first of the following events:
(i)
an event in which any Person, is or becomes the Beneficial Owner, together with
all Affiliates and associates (as such terms are used in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act) of such Person, directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities;



(ii)
the consummation of the merger or consolidation of the Company with any other
company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger; or



(iii)
at any time the Continuing Directors do not constitute a majority of the Board
(or, if applicable, the board of directors of a successor to the Company).



Notwithstanding the foregoing, in any case where the occurrence of a Corporate
Change in Control could affect the vesting of or payment under an Award subject
to the requirements of Section 409A of the Code, to the extent required to
comply with Section 409A of the Code, the term “Corporate Change in Control”
shall mean an occurrence that both (i) satisfies the requirements set forth
above in this definition and (ii) is a “change in control event” as that term is
defined in the regulations under Section 409A of the Code.
(m) A “Corporate Transaction” shall be deemed to have occurred upon the first of
the following events: (i) a consolidation, merger or similar transaction or
series of related transactions, including a sale or other disposition of stock,
in which the Company (or an Affiliate) is not the surviving corporation or which
results in the acquisition of all or substantially all of the then outstanding
Common Stock by a single person or entity or by a group of persons and/or
entities acting in concert; (ii) a sale or transfer of all or substantially all
of the Company’s assets; or (iii) a dissolution or liquidation of the Company.
Where a Corporate Transaction involves a tender offer that is reasonably
expected to be followed by a merger described in clause (i) as determined by the
Committee, the Corporate Transaction shall be deemed to have occurred upon
consummation of the tender offer.

2

--------------------------------------------------------------------------------




Notwithstanding the foregoing, in any case where the occurrence of a Corporate
Transaction could affect the vesting of or payment under an Award subject to the
requirements of Section 409A of the Code, to the extent required to comply with
Section 409A of the Code, the term “Corporate Transaction” shall mean an
occurrence that both (i) satisfies the requirements set forth above in this
definition and (ii) is a “change in control event” as that term is defined in
the regulations under Section 409A of the Code.
(n) A “Disability” shall exist for purposes of the Plan if a Participant is
entitled to receive benefits under the applicable long-term disability program
of the Company or an Affiliate of the Company, or, if no such program is in
effect with respect to such Participant, if the Participant has become totally
and permanently disabled within the meaning of Section 22(e)(3) of the Code.
(o) “Dividend Equivalent Rights” shall mean a right, granted in connection with
an Award, to receive dividends (which may or may not be made subject to
restrictions or forfeiture conditions, as determined by the Committee) upon the
payment of a dividend with respect to the Common Stock underlying the Award,
which dividends will be held in escrow until all restrictions or conditions to
the vesting of the Common Stock underlying the Award have lapsed. Any escrowed
dividends may, in the Committee’s discretion, be reinvested or deemed reinvested
in Common Stock as of the dividend payment date.
(p) “Effective Date” shall mean May 25, 2006, the date that the Company's
stockholders approved the Plan.
(q) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.
(r) “Fair Market Value” of the Common Stock shall be calculated as follows: (i)
if the Common Stock is listed on a national securities exchange and sale prices
are regularly reported for the Common Stock, then the Fair Market Value shall be
the closing selling price for the Common Stock reported on the applicable
composite tape or other comparable reporting system on the applicable date, or
if the applicable date is not a trading day, on the most recent trading day
immediately prior to the applicable date; or (ii) if closing selling prices are
not regularly reported for the Common Stock as described in clause (i) above,
but bid and asked prices for the Common Stock are regularly reported, then the
Fair Market Value shall be the arithmetic mean between the closing or last bid
and asked prices for the Common Stock on the applicable date or, if the
applicable date is not a trading day, on the most recent trading day immediately
prior to the applicable date; or (iii) if prices are not regularly reported for
the Common Stock as described in clauses (i) or (ii) above, then the Fair Market
Value shall be such value as the Committee in good faith determines.
(s) “For Cause” shall mean any act of: (i) fraud or intentional
misrepresentation, or (ii) embezzlement, misappropriation or conversion of
assets or opportunities of the Company or any Affiliate. The determination of
the Committee as to the existence of circumstances warranting a termination For
Cause shall be conclusive.
(t) “Non-Employee Director” has the meaning set forth in Section 5.

3

--------------------------------------------------------------------------------




(u) “Nonqualified Stock Option” shall mean an Option that is not an “incentive
stock option” within the meaning of Section 422 of the Code, or any successor
provision.
(v) “Option” shall mean an option to purchase shares of Common Stock granted
pursuant to Section 7.
(w) “Other Award” shall mean an Award granted pursuant to Section 10.
(x) “Participant” shall mean a Non-Employee Director to whom an Award is granted
pursuant to the Plan.
(y) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include: (i) the Company or any of its Affiliates, (ii) a trustee
or other fiduciary holding securities under an employee benefits plan of the
Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation or
other business entity owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company.
(z) “Plan” shall mean the Biogen Inc. 2006 Non-Employee Directors Equity Plan
(formerly the Biogen Idec Inc. 2006 Non-Employee Directors Equity Plan), as
amended from time to time.
(aa) “Restricted Stock” shall mean a share of Common Stock which is granted
pursuant to the terms of Section 8 and which may not be in any manner
transferred or disposed of (such restrictions being known as the “Transfer
Restrictions”) prior to the applicable Vesting Date.
(bb) “Restricted Stock Unit” means a unit granted pursuant to Section 8 that
represents the right to receive the Fair Market Value of one share of Common
Stock, which is payable in cash or Common Stock, as specified in the applicable
Agreement, and which may or may not be subject to forfeiture restrictions.
(cc) “Retirement” as to any Participant shall mean such person's leaving the
Board under the following circumstances: (i) as of the annual stockholders
meeting that occurs in the year in which the Participant reaches age 75, or (ii)
upon the completion of such person's current term provided he or she has
provided the Board with at least six months prior written notice of retirement,
but not including a Participant's termination For Cause, as determined by the
Committee. Notwithstanding the foregoing, a Participant elected to the Board
other than at an annual stockholders meeting shall not be eligible for
Retirement pursuant to clause (ii) of this Section 2(cc) until the completion of
a term for which such Participant is elected to serve by the stockholders at an
annual stockholders meeting.
(dd) “Rule 16b-3” shall mean Rule 16b-3 promulgated under the Exchange Act, as
amended from time to time.
(ee) “Stock Appreciation Right” shall mean the right to receive an amount equal
to the excess of the Fair Market Value of a share of Common Stock (as determined
on the date of exercise) over: (i) if the Stock Appreciation Right is not
related to an Option, the Fair Market Value of a share of Common Stock on the
date the Stock Appreciation Right was granted, or (ii) if the Stock Appreciation
Right is related to an Option, the exercise price of the related Option, subject
to such further terms and conditions as are provided under Section 9.

4

--------------------------------------------------------------------------------




(ff) “Transaction” has the meaning set forth in Section 4(c).
(gg) “Vesting Date” shall mean the date established by the Committee on which an
Award shall vest.
3. Administration of the Plan.
The Plan shall be administered by the Board of Directors, or by a committee of
the Board which shall consist of two or more persons each of whom, unless
otherwise determined by the Board, is (a) a “non-employee director” within the
meaning of Rule 16b-3 and (b) an “independent director” as defined in Nasdaq
Stock Market Rules. References in the Plan to the “Committee” shall mean the
Board or any such committee. The Committee shall have the authority in its sole
and absolute discretion, subject to and not inconsistent with the express
provisions of the Plan, to administer the Plan and to exercise all the powers
and authorities either specifically granted to it under the Plan or necessary or
advisable in the administration of the Plan, including, without limitation: (1)
the authority to grant Awards, (2) to determine the type and number of Awards to
be granted, the number of shares of Common Stock to which an Award may relate
and the terms, conditions and restrictions relating to any Award, (3) to
determine whether, to what extent, and under what circumstances an Award may be
settled, cancelled, forfeited, exchanged, or surrendered, (4) to construe and
interpret the Plan and any Award, (5) to prescribe, amend and rescind rules and
regulations relating to the Plan, (6) to determine the terms and provisions of
Agreements, and (7) to make all other determinations deemed necessary or
advisable for the administration of the Plan.
The Committee may, in its sole and absolute discretion, without amendment to the
Plan, waive or amend the operation of Plan provisions respecting exercise after
termination of Board service and, except as otherwise provided herein, adjust
any of the terms of any Award. The Committee may also (a) accelerate the date on
which any Award granted under the Plan becomes exercisable or (b) accelerate the
Vesting Date or waive or adjust any condition imposed hereunder with respect to
the vesting or exercisability of an Award, provided that the Committee
determines that such acceleration, waiver or other adjustment is necessary or
desirable in light of extraordinary circumstances. Notwithstanding the
foregoing, no Award outstanding under the Plan may be repriced, regranted
through cancellation or otherwise amended to reduce the exercise price
applicable thereto (other than with respect to adjustments made in connection
with a Transaction or other change in the Company's capitalization) without the
approval of the Company's stockholders. In addition, no Award shall provide a
“reload” feature pursuant to which the Participant would receive an automatic
grant of additional Awards to replace the shares of Common Stock surrendered to
exercise an Award, and no Option shall be exercisable prior to the applicable
Vesting Date for shares of Common Stock subject to repurchase by the Company,
upon a termination of Board service prior to such Vesting Date, for the exercise
price paid by the Participant.
4. Stock Subject to the Plan.

5

--------------------------------------------------------------------------------




(a) Shares Available for Awards. Subject to the provisions of Sections 4(b),
4(c) and 4(d) hereof, the maximum number of shares of Common Stock reserved for
issuance under the Plan shall be 1,600,000 shares. Such shares may be authorized
but unissued Common Stock or authorized and issued Common Stock held in the
Company's treasury. The grant of any Award other than an Option or a Stock
Appreciation Right shall, for purposes of this Section 4(a), reduce the number
of shares of Common Stock available for issuance under the Plan by one and
one-half (1.5) shares of Common Stock for each such share actually subject to
the Award. The grant of an Option or a Stock Appreciation Right shall be deemed,
for purposes of this Section 4(a), as an Award of one share of Common Stock for
each such share actually subject to the Award.
(b) Adjustment for Change in Capitalization. In the event that any dividend or
other distribution is declared (whether in the form of cash, Common Stock, or
other property), or there occurs any recapitalization, reclassification, stock
split, reverse stock split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or share exchange, or other similar corporate
transaction or event, then, unless otherwise determined by the Committee in its
sole and absolute discretion with respect to dividends or distributions of cash
or other non-stock property, (1) the number and kind of shares of stock which
may thereafter be issued in connection with Awards, (2) the number and kind of
shares of stock or other property issued or issuable in connection with
outstanding Awards, (3) the exercise price, grant price or purchase price
relating to any outstanding Awards, and (4) the limits on Awards under Section
6(b) shall be equitably adjusted as necessary to prevent the dilution or
enlargement of the rights of Participants.
(c) Adjustment for Change or Exchange of Shares for Other Consideration. In the
event that outstanding shares of Common Stock shall be changed into or exchanged
for any other class or series of capital stock or cash, securities or other
property pursuant to a recapitalization, reclassification, reorganization,
merger, consolidation, spin-off, combination, repurchase, or share exchange, or
other similar corporate transaction or event (“Transaction”), then, unless
otherwise determined by the Committee in its sole and absolute discretion, (1)
each outstanding Option shall thereafter become exercisable for the number
and/or kind of capital stock, and/or the amount of cash, securities or other
property so distributed, into which the shares of Common Stock subject to the
Option would have been changed or exchanged had the Option been exercised in
full prior to such Transaction, provided that, if necessary, the provisions of
the Option shall be appropriately adjusted so as to be applicable to any shares
of capital stock, cash, securities or other property thereafter issuable or
deliverable upon exercise of the Option, and (2) each outstanding Award that is
not an Option and that is not automatically changed in connection with the
Transaction shall represent the number and/or kind of capital stock, and/or the
amount of cash, securities or other property so distributed, into which the
shares of Common Stock covered by the outstanding Award would have been changed
or exchanged had they been held by a stockholder of the Company.
(d) Reuse of Shares. Any shares subject to an Award that remain unissued upon
the cancellation, surrender, exchange or termination of such Award for any
reason whatsoever shall again become available for Awards in an amount
determined in accordance with the share counting formulas set forth in Section
4(a), except that the exercise of a Stock Appreciation Right shall not be deemed
to result in unissued shares, even if fewer shares are issued than the number of
shares in which the Award was denominated.

6

--------------------------------------------------------------------------------




5. Eligibility.
The persons who shall be eligible to receive Awards pursuant to the Plan shall
be limited to: (i) those individuals who are first elected as non-employee Board
members after the Effective Date, whether by the Company's stockholders or by
the Board, and (ii) those individuals who continue to serve as non-employee
Board members after such Effective Date, whether or not they commenced Board
service prior to such Effective Date. In no event, however, shall any
non-employee Board member be eligible to participate in the Plan unless such
individual is an “independent director” as defined in Nasdaq Stock Market Rules.
Each non-employee Board member eligible to participate in the Plan pursuant to
the foregoing criteria shall be designated an eligible “Non-Employee Director”
for purposes of the Plan.
6. Awards Under the Plan; Agreement.
(a) General. The Committee may grant Options, shares of Restricted Stock,
Restricted Stock Units, Stock Appreciation Rights and Other Awards pursuant to
Section 6(b), in such amounts and with such terms and conditions as the
Committee shall determine, subject to the provisions of the Plan, and may
provide for Dividend Equivalent Rights with respect to any Award. Each Award
granted under the Plan shall be evidenced by an Agreement which shall contain
such provisions as the Committee may in its sole discretion deem necessary or
desirable, which are not in conflict with the terms of the Plan. By accepting an
Award, a Participant thereby agrees that the Award shall be subject to all of
the terms and provisions of the Plan and the applicable Agreement.
(b) Awards. Awards shall be granted as specified below.
(i) Initial Grant. Each individual who is first elected as a Non-Employee
Director, whether by the Company's stockholders or by the Board, on or after the
Effective Date, may be granted, on the date of such initial election, one or
more Awards (defined as the “Initial Grant”), the amount and type of which shall
be determined by the Committee consistent with the provisions of the Plan,
provided that the number of shares of Common Stock subject to such Initial Grant
shall not exceed 35,000 shares in the aggregate (calculated as described in
subsection (iv) below). Initial Grants shall vest ratably in equal annual
installments on each of the first three anniversaries of the date of grant.
(ii) Annual Grant. On the date of each annual stockholders meeting, commencing
with the 2006 annual meeting, each individual who is at the time serving as a
Non-Employee Director shall be granted one or more Awards (defined as the
“Annual Grant”), the amount and type of which shall be determined by the
Committee consistent with the provisions of the Plan, provided that the number
of shares of Common Stock subject to such Annual Grant shall not exceed 17,500
shares in the aggregate (calculated as described in subsection (iv) below). An
individual elected as a Non-Employee Director other than at an annual meeting of
stockholders shall receive, on the date of such election, a pro rata portion of
the Annual Grant made at the preceding annual stockholders meeting based on the
number of days from the date of election to the next annual meeting of
stockholders, divided by 365. Annual Grants shall fully vest on the first
anniversary of the date of grant or over such longer period and in such
increments as the Committee may otherwise determine.

7

--------------------------------------------------------------------------------




(iii) Non-Executive Chairman Grants. Upon election as Non-Executive Chairman of
the Board of Directors on or after the Effective Date, a Non-Employee Director
may be granted, on the date of such election, one or more Awards (defined as the
“Supplemental Initial Grant”), the amount and type of which shall be determined
by the Committee consistent with the provisions of the Plan, provided that the
number of shares of Common Stock subject to such an individual's Initial Grant
and Supplemental Initial Grant shall not exceed 50,000 shares in the aggregate
(calculated as described in subsection (iv) below). On the date of each annual
stockholders meeting commencing with the 2006 annual meeting, any Non-Employee
Director then serving as Non-Executive Chairman of the Board of Directors shall
be granted one or more Awards (defined as the “Supplemental Annual Grant”), the
amount and type of which shall be determined by the Committee consistent with
the provisions of the Plan, provided that the number of shares of Common Stock
subject to such an individual's Annual Grant and Supplemental Annual Grant shall
not exceed 30,000 shares in the aggregate (calculated as described in subsection
(iv) below). A Non-Employee Director elected as Non-Executive Chairman of the
Board other than at an annual meeting of stockholders shall receive, on the date
of such election, a pro rata portion of the Supplemental Annual Grant.
Supplemental Initial Grants shall vest ratably in equal annual installments on
each of the first three anniversaries of the date of grant, and Supplemental
Annual Grants shall fully vest on the first anniversary of the date of grant.
(iv) Share Equivalents. For purposes of applying the limits on the number of
shares of Common Stock which may be subject to Awards made pursuant to Initial
Grants, Supplemental Initial Grants, Annual Grants and Supplemental Annual
Grants under this Section 6(b): (A) the grant of any Award other than an Option
or a Stock Appreciation Right shall be treated as an Award of one and one-half
(1.5) shares of Common Stock for each such share actually subject to the Award,
and (B) the grant of an Option or a Stock Appreciation Right shall be treated as
an Award of one share of Common Stock for each such share actually subject to
the Award.
7. Options.
(a) Identification of Options. Each Option shall be a Nonqualified Stock Option
and shall state the number of shares of the Common Stock to which it pertains.
(b) Exercise Price. Each Agreement with respect to an Option shall set forth the
amount (the “option exercise price”) payable by the Participant to the Company
upon exercise of the Option. The option exercise price per share shall be equal
to the Fair Market Value of the Common Stock on the date of grant.
(c) Term and Exercise of Options.
(i) Each Option shall become exercisable at the time or times determined by the
Committee as set forth in the applicable Agreement, consistent with the
provisions of the Plan. The expiration date of each Option shall be ten (10)
years from the date of the grant thereof, or at such earlier time as the
Committee shall expressly state in the applicable Agreement.

8

--------------------------------------------------------------------------------




(ii) An Option shall be exercised by delivering notice as specified in the
Agreement on the form of notice provided by the Company. The option exercise
price shall be payable upon the exercise of the Option. It shall be payable in
one of the following forms: (A) in United States dollars in cash or by check,
(B) if permitted by the Committee, in shares of Common Stock that have been held
by the Participant (or a permitted transferee of such person) for at least six
months and having a Fair Market Value as of the date of exercise equal to the
aggregate option exercise price, (C) at the discretion of the Committee, in
accordance with a cashless exercise program established with a securities
brokerage firm, or (D) at the discretion of the Committee, by any combination of
(A), (B) and (C) above, or (E) by such other method as the Committee may, in its
discretion, permit.
(iii) Certificates for shares of Common Stock purchased upon the exercise of an
Option shall be issued in the name of or for the account of the Participant, or
other person entitled to receive such shares, and delivered to the Participant
or such other person as soon as practicable following the effective date on
which the Option is exercised.
(iv) Notwithstanding anything to the contrary in this Plan, on the last day on
which an Option is exercisable in accordance with the Plan and the terms of the
Award, if the exercise price of the Option is less than the Fair Market Value of
the Common Stock on that day, the stock option will be deemed to have been
exercised on a net share settlement basis at the close of business on that day.
As promptly as practicable thereafter, the Company will deliver to the
Participant the number of shares underlying the Option less the number of shares
having a Fair Market Value on the date of the deemed exercise equal to the
aggregate exercise price for the Option.
(d) Effect of Termination of Board Service.
(i) Except as may otherwise be determined by the Committee (A) in the event that
the Participant’s Board service shall terminate on account of the Retirement,
death or Disability of the Participant, each Option granted to such Participant
that is outstanding as of the date of such termination shall become fully vested
and exercisable, and (B) in the event that the Participant’s Board service shall
terminate for any reason other than Retirement, death or Disability, each Option
that is not exercisable as of the date of such termination shall be cancelled at
the time of such termination.
(ii) In the event that the Participant’s Board service shall terminate for any
reason other than For Cause, each Option granted to such Participant, to the
extent that it is or becomes exercisable at the time of such termination, shall
remain exercisable by the Participant (or, in the event of the Participant’s
death while such Option is still outstanding, by the Participant’s legal
representatives, heirs or legatees) for the three-year period following such
termination (or for such other period as may be provided by the Committee), but
in no event following the expiration of its term.
(iii) In the event of the termination of the Participant’s Board service For
Cause, each outstanding Option granted (including any portion of the Option that
is then exercisable) to such Participant shall be cancelled as of the
commencement of business on the date of such termination.

9

--------------------------------------------------------------------------------




8. Restricted Stock; Restricted Stock Units.
(a) Price. At the time of the grant of shares of Restricted Stock, the Committee
shall determine the price, if any, to be paid by the Participant for each share
of Restricted Stock subject to the Award.
(b) Vesting Date. Provided that all conditions to the vesting of a share of
Restricted Stock imposed pursuant to Section 6(b) are satisfied, and except as
provided in Section 8(g), upon the occurrence of the Vesting Date with respect
to a share of Restricted Stock, such share shall vest and the Transfer
Restrictions shall lapse. Provided that all conditions to the vesting of a
Restricted Stock Unit imposed pursuant to Section 6(b) are satisfied, and except
as provided in Section 8(g), upon the occurrence of the Vesting Date with
respect to a Restricted Stock Unit, such Restricted Stock Unit shall vest and
become non-forfeitable; provided, however, that the payment with respect to such
Restricted Stock Unit shall be made in a manner that complies with the
requirements of Section 409A of the Code.
(c) Dividends. Any dividends paid on shares of Restricted Stock will be held in
escrow until all restrictions or conditions to the vesting of such shares have
lapsed. Any escrowed dividends may, in the Committee’s discretion, be reinvested
or deemed reinvested in Common Stock as of the dividend payment date.
(d) Issuance of Certificates. Following the date of grant with respect to shares
of Restricted Stock, or the settlement of a Restricted Stock Unit payable in
Common Stock, the Company shall cause to be issued a Certificate, registered in
the name of or for the account of the Participant to whom such shares were
granted, evidencing such shares. In the case of an Award of Restricted Stock,
each such Certificate shall bear the following legend or substantially similar
restrictive account legend: “The transferability of this Certificate and the
shares of stock represented hereby are subject to the restrictions, terms and
conditions (including forfeiture provisions and restrictions against transfer)
contained in or imposed pursuant to the Biogen Inc. 2006 Non-Employee Directors
Equity Plan.” Such legend shall not be removed until such shares vest pursuant
to the terms hereof. Each Certificate issued pursuant to this Section 8(d) in
connection with a grant of Restricted Stock shall be held by the Company or its
designee prior to the applicable Vesting Date, unless the Committee determines
otherwise.
(e) Consequences of Vesting of Restricted Stock. Upon the vesting of a share of
Restricted Stock pursuant to the terms hereof, the Transfer Restrictions shall
lapse with respect to such share. Following the date on which a share of
Restricted Stock vests, the Company shall cause to be delivered to the
Participant to whom such shares were granted (or a permitted transferee of such
person), a Certificate evidencing such share, free of the legend set forth in
Section 8(d).
(f) Settlement of Restricted Stock Units. The settlement of Restricted Stock
Units may occur or commence when all vesting conditions applicable to the
Restricted Stock Units have been satisfied, or it may be deferred in accordance
with such terms and conditions as the Committee may specify, subject to
compliance with Section 409A of the Code.

10

--------------------------------------------------------------------------------




(g) Effect of Termination of Board Service. In the event that the Participant's
Board service shall terminate for any reason other than (i) Retirement, (ii)
death or (iii) Disability, each unvested grant of Restricted Stock or Restricted
Stock Units shall be forfeited at the time of such termination (except as may be
otherwise determined by the Committee). In the event that the Participant's
Board service shall terminate on account of Retirement, death or Disability of
the Participant, each grant of Restricted Stock and Restricted Stock Units that
is outstanding as of the date of Retirement, death or Disability shall become
fully vested.
9. Stock Appreciation Rights.
(a) A Stock Appreciation Right may be granted in connection with an Option,
either at the time of grant or at any time thereafter during the term of the
Option, or may be granted unrelated to an Option. At the time of grant of a
Stock Appreciation Right, the Committee may impose such restrictions or
conditions to the exercisability of the Stock Appreciation Right as it, in its
absolute discretion, deems appropriate. The term of a Stock Appreciation Right
granted without relationship to an Option shall not exceed ten years from the
date of grant.
(b) A Stock Appreciation Right related to an Option shall require the holder,
upon exercise, to surrender such Option with respect to the number of shares as
to which such Stock Appreciation Right is exercised, in order to receive payment
of any amount computed pursuant to Section 9(d). Such Option will, to the extent
surrendered, then cease to be exercisable.
(c) Subject to Section 9(d)(i), and to such rules and restrictions as the
Committee may impose, a Stock Appreciation Right granted in connection with an
Option will be exercisable at such time or times, and only to the extent that a
related Option is exercisable, and will not be transferable except to the extent
that such related Option may be transferable.
(d) Subject to Section 9(f), the exercise of a Stock Appreciation Right related
to an Option will entitle the holder to receive payment of an amount determined
by multiplying:
(i) the excess of the Fair Market Value of a share of Common Stock on the date
of exercise of such Stock Appreciation Right over the exercise price of the
related Option, by
(ii) the number of shares as to which such Stock Appreciation Right is
exercised.
(e) The maximum number of shares underlying a Stock Appreciation Right granted
without relationship to an Option shall be set forth in the applicable Award
Agreement. A Stock Appreciation Right granted without relationship to an Option
will entitle the holder to receive payment, subject to Section 9(f), of an
amount determined by multiplying:
(i) the excess of the Fair Market Value of a share of Common Stock on the date
of exercise of such Stock Appreciation Right over the Fair Market Value of a
share of Common Stock on the date the Stock Appreciation Right was granted or
such greater amount as may be set forth in the applicable Agreement, by
(ii) the number of shares as to which such Stock Appreciation Right is
exercised.

11

--------------------------------------------------------------------------------




(f) Notwithstanding subsections (d) and (e) above, the Committee may place a
limitation on the amount payable upon exercise of a Stock Appreciation Right.
Any such limitation must be determined as of the date of grant and noted in the
applicable Award Agreement.
(g) Payment of the amount determined under subsections (d) and (e) above may be
made solely in whole shares of Common Stock valued at their Fair Market Value on
the date of exercise of the Stock Appreciation Right or alternatively, in the
sole discretion of the Committee, solely in cash or a combination of cash and
shares of Common Stock. If the Committee decides that payment of the amount
determined under subsections (d) and (e) above may be made shares of Common
Stock, and the amount payable results in a fractional share, payment for the
fractional share will be made in cash. The payment with respect to any Stock
Appreciation Right shall be made in a manner that complies with the requirements
of Section 409A of the Code.
(h) Other than with respect to an adjustment described in Section 4(b) or 4(c),
in no event shall the exercise price with respect to a Stock Appreciation Right
be reduced following the grant of such Stock Appreciation Right, nor shall the
Stock Appreciation Right be cancelled in exchange for a replacement Stock
Appreciation Right with a lower exercise price.
(i) Effect of Termination of Board Service.
(i) In the event that the Participant's Board service shall terminate on account
of the Retirement of the Participant, each Stock Appreciation Right granted to
such Participant that is outstanding as of the date of such termination shall
become fully exercisable and shall remain exercisable for the three year period
following such termination (or for such other period as may be provided by the
Committee), but in no event following the expiration of its term.
(ii) In the event that the Participant's Board service shall terminate on
account of the death of the Participant, each Stock Appreciation Right granted
to such Participant that is outstanding as of the date of death shall become
fully exercisable and shall remain exercisable by the Participant's legal
representatives, heirs or legatees for the one year period following the date of
death (or for such other period as may be provided by the Committee), but in no
event following the expiration of its term.
(iii) In the event that the Participant's Board service shall terminate on
account of the Disability of the Participant, each Stock Appreciation Right
granted to such Participant that is outstanding as of the date of such
termination shall become fully vested and shall remain exercisable by the
Participant (or such Participant's legal representatives) for the one year
period following such termination (or for such other period as may be provided
by the Committee), but in no event following the expiration of its term.
(iv) In the event of the termination of a Participant's Board service For Cause,
each outstanding Stock Appreciation Right granted (including any portion of the
Stock Appreciation Right that is then exercisable) to such Participant shall be
cancelled at the commencement of business on the date of such termination.
(v) In the event that the Participant's Board service shall terminate for any
reason other than (A) Retirement, (B) death, (C) Disability or (D) For Cause,
each Stock Appreciation Right granted to such Participant, to the extent that it
is exercisable at the time of such termination, shall remain exercisable for the
six month period following such termination (or for such other period as may be
provided by the Committee), but in no event following the expiration of its
term. Each Stock Appreciation Right that remains unexercisable as of the date of
such a termination shall be cancelled at the time of such termination (except as
may be otherwise determined by the Committee).

12

--------------------------------------------------------------------------------




(vi) In the event of the Participant's death within six months following the
Participant's termination of Board service other than For Cause, each Stock
Appreciation Right granted to such Participant that is vested and outstanding as
of the date of death shall remain exercisable by the Participant's legal
representatives, heirs or legatees for the one year period following the date of
death (or for such other period as may be provided by the Committee), but in no
event following the expiration of its term.
10. Other Awards.
(a) General. Other Awards valued in whole or in part by reference to, or
otherwise based on, Common Stock may be granted either alone or in addition to
other Awards under the Plan. Subject to the provisions of Section 6(b), the
Committee shall have sole and complete authority to determine the number of
shares of Common Stock to be granted pursuant to such Other Awards and all other
terms and conditions of such Other Awards.
(b) Payment of Non-Employee Directors' Fees in Securities. In addition to the
Awards authorized under Section 6(b), and only to the extent permitted by the
Committee, a Non-Employee Director may elect to receive his or her annual
retainer payments and/or meeting fees from the Company in the form of Awards
under the Plan by completing the procedures prescribed by the Committee. Such
Awards shall be issued under the Plan. The terms and the number of Awards to be
granted to Non-Employee Directors in lieu of annual retainers and/or meeting
fees under this Section 10 shall be determined by the Committee.
11. Effect of a Corporate Transaction.
(a) Options and Stock Appreciation Rights. In the event of a Corporate
Transaction, the Committee shall, prior to the effective date of the Corporate
Transaction, as to each outstanding Option and Stock Appreciation Right under
the Plan, take one or more of the following actions: (i) make appropriate
provisions for the Options and Stock Appreciation Rights to be assumed by the
successor corporation or its parent or be replaced with a comparable option or
stock appreciation right to purchase shares of the capital stock of the
successor corporation or its parent; (ii) upon reasonable prior written notice
to the Participants provide that all Options and Stock Appreciation Rights must
be exercised prior to a specified date and, to the extent unexercised as of such
specified date, such Options and Stock Appreciation Rights will terminate (all
Options and Stock Appreciation Rights having been made fully exercisable as set
forth below in this Section 11); or (iii) terminate all Options and Stock
Appreciation Rights in exchange for, in the case of Options, a cash payment
equal to the excess of the then aggregate Fair Market Value of the shares
subject to such Options over the aggregate exercise prices thereof, or in the
case of Stock Appreciation Rights, the amount otherwise payable on exercise of
such Stock Appreciation Rights pursuant to Section 9 (all Options and Stock
Appreciation Rights having been made fully exercisable as set forth below in
this Section 11). Without limiting the generality of Sections 4(b) and 4(c)
hereof, each outstanding Option and Stock Appreciation Right under the Plan
which is assumed in connection with a Corporate Transaction, or is otherwise to
continue in effect, shall be appropriately adjusted, immediately after such
Corporate Transaction, to apply and pertain to the number and class of
securities which would have been issued, in consummation of such Corporate
Transaction, to an actual holder of the same number of shares of the Common
Stock as are subject to such Option or Stock Appreciation Right immediately
prior to such Corporate Transaction. Appropriate adjustments shall also be made
to the option exercise price payable per share pursuant to the Option, provided
the aggregate option exercise price payable for such securities pursuant to the
Option shall remain the same, and the basis for calculating the amount payable
on exercise of the Stock Appreciation Right pursuant to Section 9.

13

--------------------------------------------------------------------------------




(b) Awards other than Options and Stock Appreciation Rights. In the event of a
Corporate Transaction, the Committee shall, prior to the effective date of the
Corporate Transaction, as to each outstanding Award (other than an Option or
Stock Appreciation Right) under the Plan take one or more of the following
actions: (i) make appropriate provisions for the Awards to be assumed by the
successor corporation or its parent, or be replaced with a comparable award with
respect to the successor corporation or its parent; (ii) provide that such
Awards shall be fully vested and settled prior to such Corporate Transaction; or
(iii) terminate all such Awards in exchange for a cash payment equal to the then
aggregate Fair Market Value of the shares of Common Stock and cash payments
subject to such Award (all Awards having been made fully vested as set forth
below in this Section 11).
(c) Involuntary Termination. If at any time within two years of the effective
date of a Corporate Transaction there is an Involuntary Termination with respect
to a Participant's continued service as a Non-Employee Director of the successor
corporation or its parent, each then outstanding Award assumed or replaced under
this Section 11 and held by such Participant (or a permitted transferee of such
person) shall, upon the occurrence of such Involuntary Termination,
automatically accelerate so that each such Award shall become fully vested or
exercisable, as applicable, immediately prior to such Involuntary Termination.
Upon the occurrence of an Involuntary Termination with respect to a Participant,
any outstanding Option or Stock Appreciation Right held by such Participant (and
a permitted transferee of such person) shall be exercisable within one year of
the Involuntary Termination or, if earlier, within the originally prescribed
term of the Option or Stock Appreciation Right. An “Involuntary Termination” as
to a Participant shall mean the termination of the Participant's Board service
other than (1) because of termination For Cause, (2) on account of the
Participant's voluntary resignation or (3) on account of the Participant's
choosing not to seek reelection; provided, however, that for purposes of the
Plan, a termination of Board service, at the request of the Board, where such
termination is in connection with a reduction of the number of members of the
Board (and not in connection with a replacement of the terminating member) shall
be treated as an Involuntary Termination.
(d) Other Adjustments. The class and number of securities available for issuance
under the Plan on both an aggregate and per Participant or per grant basis shall
be appropriately adjusted by the Committee to reflect the effect of the
Corporate Transaction upon the Company's capital structure.

14

--------------------------------------------------------------------------------




(e) Termination of Plan; Cash Out of Awards. In the event the Company terminates
the Plan or elects to cash out Awards in accordance with clauses (ii) or (iii)
of paragraph (a) or clause (iii) of paragraph (b) of this Section 11, then the
exercisability and vesting of each affected Award outstanding under the Plan
shall be automatically accelerated so that each such Award shall, immediately
prior to such Corporate Transaction, become fully vested and may be exercised
prior to such Corporate Transaction for all or any portion of such Award. The
Committee shall, in its discretion, determine the timing and mechanics required
to implement the foregoing Plan provision.
(f) Special Rule Regarding Determination of Termination for Cause. Following the
occurrence of a Corporate Transaction, the determination of whether
circumstances warrant a termination For Cause shall be made in good faith by the
Committee, provided that such determination shall not be presumed to be correct
or given deference in any subsequent litigation, arbitration or other proceeding
with respect to the existence of circumstances warranting a termination For
Cause.
12. Acceleration Upon Corporate Change in Control.
Unless otherwise determined by the Committee at the time of grant and set forth
in the applicable Award Agreement, in the event of a Corporate Change in
Control, the exercisability or vesting of each Award outstanding under the Plan
shall be automatically accelerated so that each such Award shall, immediately
prior to such Corporate Change in Control, become fully vested and/or
exercisable for the full number of shares of the Common Stock purchasable or
cash payable under an Award to the extent not previously exercised, and may be
exercised for all or any portion of such shares or cash within the originally
prescribed term of such Award and in the case of RSUs and other awards shall be
immediately settled. The Committee shall, in its discretion, determine the
timing and mechanics required to implement the foregoing Plan provision.
13. Rights as a Stockholder.
No person shall have any rights as a stockholder with respect to any shares of
Common Stock covered by or relating to any Award until the date of issuance of a
Certificate with respect to such shares. Except as otherwise expressly provided
in Section 4(b) or 4(c), no adjustment to any Award shall be made for dividends
or other rights for which the record date occurs prior to the date of issuance
of such Certificate.
14. No Right to Continued Board Service; No Right to Award.
Nothing contained in the Plan or any Agreement shall confer upon any Participant
any right with respect to the continuation of service as a member of the Board
or interfere in any way with the right of the Company or its stockholders to
remove any individual from the Board at any time in accordance with the
provisions of applicable law. No person shall have any claim or right to receive
an Award hereunder. The Committee's granting of an Award to a Participant at any
time shall neither require the Committee to grant any other Award to such
Participant or other person at any time or preclude the Committee from making
subsequent grants to such Participant or any other person.

15

--------------------------------------------------------------------------------




15. Securities Matters.
(a) Notwithstanding anything herein to the contrary, the Company shall not be
obligated to cause to be issued or delivered any Certificates evidencing shares
of Common Stock pursuant to the Plan unless and until the Company is advised by
its counsel that the issuance and delivery of such Certificates is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Common Stock are
traded. The Committee may require, as a condition of the issuance and delivery
of Certificates evidencing shares of Common Stock pursuant to the terms hereof,
that the recipient of such shares make such agreements and representations, and
that such Certificates bear such legends, as the Committee, in its sole
discretion, deems necessary or desirable.
(b) The transfer of any shares of Common Stock hereunder shall be effective only
at such time as counsel to the Company shall have determined that the issuance
and delivery of such shares is in compliance with all applicable laws,
regulations of governmental authority and the requirements of any securities
exchange on which shares of Common Stock are traded. The Committee may, in its
sole discretion, defer the effectiveness of any transfer of shares of Common
Stock hereunder in order to allow the issuance of such shares to be made
pursuant to registration or an exemption from registration or other methods for
compliance available under federal or state securities laws. The Committee shall
inform the Participant (or a permitted transferee of such person) in writing of
its decision to defer the effectiveness of a transfer. During the period of such
deferral in connection with the exercise of an Option, the Participant (or a
permitted transferee of such person) may, by written notice, withdraw such
exercise and obtain the refund of any amount paid with respect thereto, subject
to compliance with the requirements of Section 409A of the Code.
16. Notification of Election Under Section 83(b) of the Code.
If any Participant shall, in connection with the acquisition of shares of Common
Stock under the Plan, make the election permitted under Section 83(b) of the
Code, such Participant shall notify the Company of such election within 10 days
of filing notice of the election with the Internal Revenue Service.
17. Amendment or Termination of the Plan.
The Board of Directors may, at any time, suspend or terminate the Plan or revise
or amend it in any respect whatsoever; provided, however, that stockholder
approval shall be required for any such amendment if and to the extent the Board
of Directors determines that such approval is appropriate or necessary for
purposes of satisfying any applicable law or the requirements of any securities
exchange upon which the securities of the Company trade. Nothing herein shall
restrict the Committee's ability to exercise its discretionary authority
pursuant to Section 3, which discretion may be exercised without amendment to
the Plan. No amendment or termination of the Plan may, without the consent of
the affected Participant, reduce the Participant's rights under any outstanding
Award.

16

--------------------------------------------------------------------------------




18. Transferability.
The Committee may direct that any Certificate evidencing shares issued pursuant
to the Plan shall bear a legend setting forth such restrictions on
transferability as may apply to such shares. Awards granted under the Plan shall
not be transferable by a Participant other than: (i) by will or by the laws of
descent and distribution, (ii) pursuant to a qualified domestic relations order,
as defined by the Code or Title 1 of the Employee Retirement Income Security Act
or the rules thereunder or (iii) as otherwise determined by the Committee in its
sole and absolute discretion. The designation of a beneficiary of an Award by a
Participant shall not be deemed a transfer prohibited by this Section 18. Except
as provided pursuant to this Section 18, an Award shall be exercisable during a
Participant's lifetime only by the Participant (or by his or her legal
representative) and shall not be assigned, pledged, or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation, or other disposition of any Award contrary to the
provisions of this Section 18, or the levy of any attachment or similar process
upon an Award, shall be null and void. Upon the death of a Participant,
outstanding Awards granted to such Participant may be exercised only by the
designated beneficiary, executor or administrator of the Participant's estate,
or by a person who shall have acquired the right to such exercise by will or by
the laws of descent and distribution (or by a permitted transferee of such
person). No transfer of an Award by will or the laws of descent and
distribution, or as otherwise permitted by this Section 18, shall be effective
to bind the Company unless the Committee shall have been furnished with: (a)
written notice thereof and with such evidence as the Committee may deem
necessary to establish the validity of the transfer, and (b) an agreement by the
transferee to comply with all the terms and conditions of the Award that are or
would have been applicable to the Participant and to be bound by the
acknowledgments made by the Participant in connection with the grant of the
Award.
19. Dissolution or Liquidation of the Company.
Immediately prior to the dissolution or liquidation of the Company, other than
in connection with transactions to which Section 11 is applicable, all Awards
granted hereunder shall terminate and become null and void; provided, however,
that if the rights hereunder of a Participant or one who acquired an Award by
will or by the laws of descent and distribution, or as otherwise permitted
pursuant to Section 18, have not otherwise terminated and expired, the
Participant or such person shall have the right immediately prior to such
termination to exercise any Award granted hereunder to the extent that the right
to exercise such Award has vested as of the date immediately prior to such
dissolution or liquidation. Awards of Restricted Stock and Restricted Stock
Units that have not vested as of the date of such dissolution or liquidation
shall be forfeited immediately prior to such dissolution or liquidation.
20. Effective Date and Term of Plan.
The Plan shall be subject to the requisite approval of the stockholders of the
Company. In the absence of such approval, any Awards shall be null and void.
Unless the Plan is extended or earlier terminated by the Board of Directors, the
right to grant Awards under the Plan shall terminate on the later of (i) the
tenth anniversary of the Effective Date (i.e., May 25, 2016) and (ii) if the
stockholders approve the amendment to the term of the Plan at the Company’s 2015
annual meeting of stockholders, June 10, 2025. Awards outstanding at Plan
termination shall remain in effect according to their terms and the provisions
of the Plan and the applicable Award Agreement.

17

--------------------------------------------------------------------------------




21. Applicable Law.
The Plan shall be construed and enforced in accordance with the laws of the
State of Delaware, without reference to its principles of conflicts of law.
22. Participant Rights.
No Participant shall have any claim to be granted any Award under the Plan, and
there is no obligation for uniformity of treatment for Participants.
23. Unfunded Status of Awards.
The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation purposes. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Agreement
shall give any such Participant any rights that are greater than those of a
general, unsecured creditor of the Company.
24. No Fractional Shares.
No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan. The Committee shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares, or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.
25. Beneficiary.
A Participant may file with the Committee a written designation of a beneficiary
on such form as may be prescribed by the Committee and may, from time to time,
amend or revoke such designation. If no designated beneficiary survives the
Participant, the executor or administrator of the Participant's estate shall be
deemed to be the Participant's beneficiary.
26. Interpretation; Limitation on Liability; Special Rules.
(a) Awards under the Plan are intended either to be exempt from the rules of
Section 409A of the Code or to satisfy those rules, and shall be construed
accordingly. Granted Awards may be modified at any time, in the Committee’s
discretion, so as to increase the likelihood of exemption from or compliance
with the rules of Section 409A. In the event that a Participant is prohibited
from executing market trades by reason of the application of the federal
securities laws or for any other reason determined by the Committee, the
Committee may extend the exercise period of an Award to the extent permitted by
Section 409A. To the extent required by Section 409A of the Code, references to
a termination of Board service shall be construed to require a “separation from
service” under Section 409A of the Code.

18

--------------------------------------------------------------------------------




(b) Notwithstanding anything to the contrary in the Plan, neither the Company
nor the Committee, nor any person acting on behalf of the Company or the
Committee, will be liable to any Participant or to the estate or beneficiary of
any Participant or to any other holder of a Stock Award by reason of any
acceleration of income, or any additional tax (including any interest and
penalties), by reason of the failure of an Award to satisfy the requirements of
Section 409A or by reason of Section 4999 of the Code, or as otherwise asserted
with respect to the Award.
(c) Subject to Section 16 of the Exchange Act, to the extent the Committee deems
it necessary, appropriate or desirable to comply with foreign law or practices,
and to further the purpose of the Plan, the Committee may, without amending the
Plan, establish special rules applicable to Awards granted to Participants who
are foreign nationals or are employed outside the United States, or both,
including rules that differ from those set forth in the Plan, and grant Awards
(or amend existing Awards) in accordance with those rules.
27. Severability.
If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.

19